In an action, inter alia, to recover damages for medical malpractice, the defendant Westchester County Health Care Corporation appeals from an order of the Supreme Court, Westchester County (LaCava, J.), entered October 28, 2002, which granted the plaintiff’s motion for leave to serve a late notice of claim.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court properly granted the plaintiffs motion for leave to serve a late notice of claim upon Westchester County Health Care Corpora*914tion (hereinafter WCHCC). WCHCC possessed the plaintiffs decedent’s medical records at the time of the alleged malpractice, and thus had actual notice of the claim and its underlying facts (see Medley v Cichon, 305 AD2d 643, 644 [2003]; Matter of Staley v Piper, 285 AD2d 601, 603 [2001]; Owens v New York City Health & Hosps. Corp., 271 AD2d 514, 515 [2000]; Matter of Robinson v Westchester County Med. Ctr., 270 AD2d 275 [2000]; Matter of Makris v Westchester County, 208 AD2d 843 [1994]; Matter of Tomlinson v New York City Health & Hosps. Corp., 190 AD2d 806, 807 [1993]; Matter of Kurz v New York City Health & Hosps. Corp., 174 AD2d 671, 673 [1991]; Matter of Quiroz v City of New York, 154 AD2d 315, 316 [1989]). WCHCC is not unduly prejudiced by the delay (see Owens v New York City Health & Hosps. Corp., supra; Matter of Robinson v Westchester County Med. Ctr., supra; Matter of Tomlinson v New York City Health & Hosps. Corp., supra). Smith, J.P., Crane, Mastro and Rivera, JJ., concur.